Citation Nr: 1519768	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-31 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection to a low back disability, to include as secondary to service-connected bilateral knee disablement.  


REPRESENTATION

Appellant represented by:	J. Cleary, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran served on active duty from October 1981 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO). 

In March 2013, the Board determined that new and material evidence had been submitted to reopen the previously denied claim for a back condition. The Board then remanded the claim for a back condition, as well as the claims for service connection for bilateral shoulder and hip conditions and increased evaluations for the service-connected bilateral knee disabilities, for further development and adjudication.

In September 2013, the claim for a back condition was once again remanded for further development.  In January 2014, the Board denied the claim on the merits.  The Veteran, through counsel, appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the January 2014 Board decision was vacated and the case was remanded back to the Board to effectuate its instructions.  The Veteran submitted additional evidence with waiver of RO review, and the claim is ripe for appellate review.  


FINDING OF FACT

It is at least as likely as not that the Veteran's mechanical low back syndrome was aggravated beyond the natural course of the disease process by gait abnormalities associated with service-connected bilateral knee disabilities.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply to those claims.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, either a nexus to service for any low back pathology, or a continuity of symptomatology of low back arthritis, must be demonstrated by the evidence if the Veteran is to obtain service connection for the claimed disorder on a direct basis.  Id.

Further, as a listed "chronic disease," if arthritis is manifested to a compensable degree within the first post-service year, service connection will be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Also, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

As noted, the Veteran was denied service connection for a low back disability by the Board in January 2014.  The Court, in September 2014, vacated this decision based on a Joint Motion for Remand ("JMR") between the Veteran's counsel and counsel for the Secretary of Veterans Affairs.  In the Joint Motion, it was noted that a June 2013 VA opinion was inadequate in its rationale with respect to addressing the aggravation theory of entitlement.  That is, the Court determined that the VA examiner did not adequately address if the service-connected knee disablement aggravated a low back disability beyond the progress of the disease process.  The Court, pursuant to the JMR, ordered that the claim be returned to the 2013 examiner for an opinion on aggravation.  

The Veteran, through counsel, has submitted a private medical opinion that is supportive of his contentions.  The author of the opinion, an orthopedic surgeon (and also an attorney), provided an extensive review of the medical record in addition to examining/interviewing the Veteran.  The report, dated in March 2015, is probative and fully addresses the contentions with respect to aggravation.  

The private orthopedist diagnosed the Veteran with chronic mechanical low back syndrome, which he describes as being an "umbrella diagnosis" covering "a multitude of abnormal pathology."  The term, he described, refers to there being a "chronic, painful, lumbar region."  Regarding etiology of this disorder, it was noted that there are a number of different factors which can play a role.  Specifically, "postural low back pain, facet joint syndrome, lumbar bulging disc, traumatic accelerated degenerative changes, and long term abnormal stresses across the lumbar spine resultant in degenerative disease of the joints and/or discs" were noted to be "common causes."  Further, it was explained that "the precipitating event can be acute injury or secondary to chronic insults to the lumbar spine."  

The examiner provided examples of VA orthopedic physicians' analyses for Veterans in similar circumstances to the Veteran as being relevant to the Veteran's case.  Upon reviewing the claims file, the doctor noted that the Veteran was first diagnosed in 1993, when a history of mechanical low back pain was described.  He went on to state that "it is my medical opinion that the Veteran's chronic mechanical low back syndrome was significantly aggravated beyond its natural progression by service-connected knee disabilities (particularly the left knee) that resulted in decades of an unbalanced gait (in this case secondary to an antalgic limp)."  The VA clinical history does indicate gait abnormalities as described by the private physician in 2015.  

The private orthopedist noted that in June 2008, the Veteran had been found to have an antalgic gait with calluses on the right foot.  This, it was explained, along with unusual wear on the shoes, constituted "ample evidence of increased abnormal stress being placed on the right lower extremity as [the Veteran] attempted to unload his left knee."  It was further explained that the Veteran experienced annular tears in L4 and L4-L5.  It was explained that these do not usually occur secondary to the normal aging process, and a medical journal was associated with the private examiner's analysis to support this conclusion.  Based on these findings in literature, it was concluded that "the accelerated process caused by the mechanical low back pathology more likely than not resulted in the annular tears."  

In the private examiner's final conclusion, based on his "training, experience, interview with the Veteran, and a thorough review of the relevant records," it was determined that it was "at least as likely as not that the Veteran's service-connected bilateral knee pathologies, which resulted in decades of ambulating with an unbalanced gait, significantly and permanently aggravated (accelerated) his thoracolumbar spine [(i.e. the chronic mechanical back syndrome)] beyond its natural progression resulting in [the current level of ] his present chronic mechanical low back syndrome."  

As the defect in the Board's prior denial of the Veteran's claim was the lack of an adequate opinion addressing aggravation, this private examination fully addresses the concerns of the Court.  This opinion notes that the Veteran experiences a long-standing chronic mechanical low back syndrome resultant from multiple potential etiologies.  The Veteran's bilateral knee disorders, however, have produced gait abnormalities (reflected in callus formation and unusual shoe wear), and the private physician noted that this led to the creation of annular tears, which literature documented to be disablement incurred outside of the normal aging process, as well as an overall aggravation of the mechanical low back disorder.    

Given that the private orthopedist has provided a detailed explanation for his conclusions, to include providing citations to medical literature, and also given that he thoroughly interviewed the Veteran and reviewed the relevant medical history, the probative value of his opinion is significant.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As aggravation had, according to the Court, not been adequately addressed at any point prior, the opinion is also uncontroverted with respect to its support of the Veteran's contentions.  As it fully supports a grant of the benefit sought in this appeal by showing that a current low back disorder was aggravated by service-connected disablement, there is no need to remand the claim to the 2013 examiner as directed in the Court's Order.  Rather, the Board can conclude that, based on the evidence presented in the 2015 private opinion, it is, in fact, at least as likely as not that service-connected bilateral knee disability aggravated a low back condition beyond the natural course of the disease process.  As such, the claim is granted.  


ORDER

Entitlement to service connection to a low back disability, as secondary to service-connected bilateral knee disability, is granted.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


